UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7392



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


KEVIN A. NICKLES,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-92-473-A, CA-97-796-AM)


Submitted:   November 19, 1998             Decided:   December 3, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kevin A. Nickles, Appellant Pro Se. Robert Clifford Chesnut, As-
sistant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin A. Nickles seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998), his motion for reconsideration, and his motion for a

certificate of appealability. We dismiss the appeals from the de-

nial of relief on the § 2255 motion and motion for reconsideration

for lack of jurisdiction because the notice of appeal was filed

beyond the sixty-day appeal period. See Fed. R. App. P. 4(a). As

for the denial of the motion for a certificate of appealability, we

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. United States v. Nickles, Nos. CR-92-473-A; CA-97-796-AM

(E.D. Va. Dec. 3, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2